Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 1 of 11




                                                           EXHIBIT 3
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 2 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 3 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 4 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 5 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 6 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 7 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 8 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 9 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 10 of 11
Case 5:16-cv-00184-HE Document 198-3 Filed 06/17/19 Page 11 of 11
